*894Appeal dismissed, with costs. Since the constitutional issues on the basis of which this appeal is taken are but a restatement of questions whose merit has been clearly adjudicated against appellant’s position (e.g., United States v Miller, 307 US 174; Presser v Illinois, 116 US 252, 265; United States v Cruikshank, 92 US 542, 553; Matter of Moore v Gallup, 267 App Div 64, 67, affd 293 NY 846; Burton v Sills, 53 NJ 86, app dsmd 394 US 812; United States v Karnes, 437 F2d 284, cert den 402 US 1008), they must be held to lack the requisite substantiality to sustain this appeal as of right under CPLR 5601 (subd b, par 1) (People ex rel. Uviller v Luger, 38 NY2d 854). Accordingly, it must be dismissed (Cohen and Karger, Powers of the New York Court of Appeals, § 55, p 254).